 

Case 19-30937 Document 1 Filed in TXSB on 02/21/19 Page 1 of 8

RE aT mn A CTT Oa me Co

  

United States Bankruptcy Court for the:

Southern District pistrict of Texas
ee ses SStttst~—<CS
' Case number ci sncwny __ Chapter you are filing under:
OQ) Chapter 7
O) Chapter 11
(2 Chapter 12
Kl Chapter 13 4] Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/45

The barkruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—calied a
joint case—and In joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person mustbe Debtor 7 in all of the forms.

Be as complete and accurate a3 possibie. if two married people are filing together, both are equally responsible for supplying correct
information. Hf more space is needed, attach a separate sheet to this form. On the top of any addKional pages, write your name and case number
{#f known). Anawer every question.

Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Caza):
1. Your full name
Write the name that is on your ’
government-8sued picture Tr ne ~
identification (for exampla, Firat name First name
your driver's license or
passport). Middie name Middie name
Bring your picture Manley
idertification to your meating Last name Last name
with the trustees.
Suffe Sri Sutix(Sedn ih
2. All other names you
have used in the last 8 First naire First name
years
Include your matried or Hidie name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last nanme Last name
3. Only the last 4 digits of
your Social Security WAX — aK _ SG AB RR
number or federal OR OR
Individual Taxpayer
identification number Ox - xx Ox - mw -
(ITIN)

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 2 of 8

Tremaine Manley

Fiee Maris Midda Nate

Debtor 1

Law Hates

Case number ot sss

 

 

4. Any business names
and Employer
Kdentification Numbers
{EIN} you have used in
the last 8 years

Include trade names and
dang business as names

About Debtor 1:

Gd | have not used any business names or EINs.

About Debtor 2 (Bpouse Only In a Joint Case):

LJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EW

Ein

Business name

Ein

EIN

 

5. Where you live

8751 Broadway Apt 3214

 

Number Street

 

Houston, Tx 77061

 

ely She ZIP Code

Harris

 

County

Hf your mailing address is different from the one
above, fill R in here. Note that the court will send
any notices to you at this mailing address.

 

if Debtor 2 lives at a differant address:

 

 

Nurmber Street

 

 

City State ZIP Code

 

County

if Gebtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
ary notices to this mailing address.

 

 

 

 

Number Street Number Street
P.O. Box P.O. Bax
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for _ oo .
bankruptcy G2 Over the last 186 days before filing this petition, CJ Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other dastrict.

LJ | nave another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

| have lived in this district longer than in any
other district.

LJ | have ancther reason. Explain.
{See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuais Filing for Bankruptcy

page 2
Debtor 1

Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 3 of 8

Find Nave

Tremaine Marley

Middle Matin

Case number yrascwat,

 

Lad Hades

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check ons. (For a brief description of each, see Notice Required by 11 U.S.C. § 342/b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C) Chapter 7

CJ Chapter 11
C) Chapter 12
@ Chapter 13

 

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

41.

cases pending or being
filed by a spouse who Is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 104

C) 1 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Gd I need to pay the fee in Installments. If you choose this option. sign and attach the
Aoolication for individuals to Pay The Filing Fee in instaltments (Official Form 103A).

‘hat my fee be waived (You may request this option only if you are filing for Chapter 7.
. udge may, but is not required to. waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your farnily size and you are unable to
pay the fee in installments). lf you choose this option. you must fill out the Application to Have the

Chapter 7 Fiing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

CI Ne
Ld Yes. District Texas 0 When 19/28/18 Case number _18-36579
MM ODJ YYYY
District When Case number i
MM: COUYYYY
District ase Number ee
enyyy
il No
C} Yas. Debtor Reistonshiptayou
District When Case number, fknown
MM IBD YY YY
Debtor Relationship to you =
District When Case number, fknoawn eT
MM/DDSYYYY
EZINo. Goto fine 12.
LJ Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
reside noe 7

L] Ne. Ge te line 12.

J Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with

this ba nkrupicy petition.

Volumary Petition for individuals Filing for Bankruptcy page 3

 

 

 
Case 19-30937 Document 1 Filed in TXSB on 02/21/19 Page 4 of 8

Debtor 4 Tremaine Manley Case number 9 soe
Fied Rare Hidde Rate Lad Hats

 

 

Report About Any Businesses You Own as a Sole Proprictor

 

12. Are you a sole proprietor (J) No. Goto Part 4.
of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and nota
separate legal entity such as

@ corporation. partnership, or
tle pa ° Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this patition.

 

 

City Sista =—i(ité«a IP Cdn

Check the appropriate box to describe your business:

LJ Heath Care Business (as defined in 11 U.S.C. § 101(27A)}
C} Sings Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(534})

(] Commodity Broker (as defined in 11 U.S.C. § 10116)

C} None of the above

 

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smal business debtor so that it
Chapter 11 of the can set appropiate deadlines. |f you indicate that you are a small business debler, you must attach your
Bankruptcy Code and most recent balance sheet, statement of ope mations, cash-flow statement, and federal income tax ratum or if
are you a small business any of these documents do not exist, follow the procedum in 11 U.S.C. § 1116(1}(B).

eb
q tor? _ 2) Ne. |am net filing under Chapter 11.
For a definition of smal!
business debtor, sea CJ No. [ami filing under Chapter 11, bu | am NOT a small business de bter according to the definition in
11U.S.C. § 101 (61D). the Bankruptey Cade.

OC) yes. iam fling ureier Chapter 11 and | ama small business debtor acconiing to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do youownorhave any ino
perty that poses or is

cieged to pose a threat ] Yas. What the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For exemple. do you own
penshable goods, or fivestock
that must be fed, or a building
that needs urgent repairs?

 

 

Hf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Patition for Individuals Filing for Bankruptcy page 4
Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 5 of 8

Debtor 1 Tremane Manley

Fird Naina tMeddle Name

wane Explain Your Efforts to Receive a Briefing About Credit Counseling

Lad Manns

Case number ot sows}

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The lw requires that you
raceive a briefing about cmdit
counseling befere you file for
bankruptcy. You must
truthfully check one of the
following chokes. If you
cannot do $0, you an not
eligible to file.

If you file anyway, the court
can d&miss yourcasa, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

ix} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, f any, that you developad with the agancy.

LJ treceived a driefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy patitian,
you MUST file a capy of the certificate and payment
plan, fany.

CI} i certify that tasked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after |made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, atlach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed ff the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still ceive a briefing within 0 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, Ff any. If you de not do so, your case
may be dismissed.

Ary extension of the 20-day deadiine is granted
only for ca use and is limited to a maximum of 15
days.

LD 1am not required to receive a briefing about
credit counseling because of:

3 Incapacity. | have a mental ilingss or a mental
deficiency that makes me
incapa bie of realizing or making
rational decisions about fina noes.

C} pisability. My physical disability causes me
te be unable to participate ina
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

LJ Active duty. | am currently on active military
duty ina military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 Spouse Only in a Joint Casa}:

You must check one:

L] t received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agercy.

(J | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but [do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

CJ i certify that f asked for credit counseling
services from an approved agency, but was
unahle to obtain those services during the 7
days after i made my request, and exigent
clecumsiances morit a 30-day temporary walver
of the requirement.

To azk for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
mquired you te file this case.

Yourcase may be dsmissed if the court
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your masons, you must
still receive a briefing within 30 days after you fie.
You must fie a certificate from the approved
agercy, along with a copy of the payment plan you
developed, if any. if you do not do 30, your case
may be dismissed.

Ary extension of the 30-day deadline is granted
only for cause and & limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

LJ incapacky. | have a mental ilinass or a mental
deficiency that makes me
inca pable of realizing or making
rational decisions about finances.

C} Disability. My physical disability causes me
to be unable to participate ina
briafing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CL] Active duty. | am curantly on active military
duty in a military combat zone.

Hf you believe you are not required to receiva a
briefing about cmdit counseling, you must file a
motion for waiver of credit counseling with the cour.

Voluntary PatRion for Individuals Filing for Bankruptcy page 5
Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 6 of 8

Bebior 4 Tremaine Manley

 

Fied Rane Middle Mata

iain Answer These Questions for Reporting Purposes

Lag Marti

Gage number yt sccwey

 

 

48, What kind of debts do
you have?

1éa. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L] Ne. Ge to line 18b.
i Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts am debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CL] No. Ge to fine 16c.
LJ Yes. Go to line 17.

1c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after

Qa) Ne. | ar not filing under Chapter 7. Go to line 18.

L] ves. ! am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

 

 

any exempt property is ad ministrative expenses are paid that funds will be available te distribute to unsecured creditors?
excluded and CI No
administrative expenses
are paid that funds will be ) Yes
available for distribution
to unsecured creditors?
18. How many creditors do k] 1-49 C] 4,000-5,000 L) 25,.001-50,000
you estimate that you C} 50-99 C} 5.001-10,000 CI 50,001-100,000
owe? C) 100-199 LJ 10,001-25,0e0 CL] More than 100,000
L] 200-999
19. How much do you $1- $50,000 C) $1.000,001-310 million CJ $500 ,000,001-$1 billion

estimate your assets to
be worth?

$50,001-$100,000
C2 $100,001-3500,000
C) $500,001-%1 million

CL) $10,000.00 1-359 million
LJ $50,000.00 1-$100 million
CJ $100,000,001-3506 million

LI} $1,000,000 001-310 billion
CJ $10,000,000,001-$50 billion
C] Mere than $50 billion

 

20. How much do you
estimate your liabilities
to be?

son teen

For you

AY $0-$50,000
$50,001-$100,000

C) $100,001-$500,000

CL) $500,001-$1 milion

LJ $1,000,001-$10 miilien

C) $10,000.00 1-$50 million
LJ $50,000.00 1-$106 million
O $190 ,000,001-$500 million

LJ $500 .000,801-$1 billion

LJ $1,000,000 001-$10 billion
LJ $10,000,000,001-$50 billion
CD More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

cormct.

If | have chosen te file urier Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

Hf no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this decument, | have obtained ard read the notice raquimd by 11 U.S.C. § 3442/6).

| request relief in accordance with the cha pter of title 11, United States Code, specified in this petition.

| understand making a fae statement, concealing prope tty, or obtaining money or property by fraud in connection
with a bankruptcy case can msuit in fines up te $250 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 192, 1341, 1519, and 3571.

x _.._ffemaine Manley
Signature of Debtor 1

Executed on 02/21 120419

 

x

 

Sigrature of Debtor 2

Executad on

MM of DD /YYYY_

MMi BD OTYYYY

 

Official Form 101

Voluntary PetRion for Individuais Filing for Bankruptcy

page 6

 
Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 7 of 8

Dabior 1 Tremiane Manley Case number ytssoass

Fist Mania Made Mane Lad Hanne

 

 

 

| |, the attorney for the debtor{s} named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are t, crooaed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the lief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notica required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)}4 \D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the achadules filed with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Bate
Signature of Attorney for Debtor Mio of¢)6 6 ODD US YYYY
Printed name
Firm name
Number Street
City State ZIP Coda
Contact phone Emadaddrmess
Bar number State

USE CRS SE las

      

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 7
Case 19-30937 Document1 Filed in TXSB on 02/21/19 Page 8 of 8

Debior 4 Tremaine Maniey

Case number yt xcows,

 

Pid Nave Maida Rane

 

Lad Hace

 

For you if you are filing this
bankruptcy without an
attorney

ff you are represented by
an attorney, you do not
need to file this page.

ee es ee ese

 

Official Form 104

x

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find I extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not filea required dacument, pay a fee on time, attend a meeting or
hearing, of cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or property claim it as exempt, you may not be able ta keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying ar hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attarney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing fer bankruptcy is a serious action with long-term financial and legal
consequences?

Cl No
&) Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you couki be fined or imprisoned?

L] No
id) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
la No

C) Yes. Name of Person .
Attach Bankruptcy Pettion Preparer's Notice, Declaration. and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me ta lose my rights or property if! do not properly handle the case.

Tremaine Manley x
Signature of Debtor 1 Signature of Debtor 2

Date 02/21/2019

MM/DD sY¥YY

 

 

Cail phone

 

 

Email addrass

 

 

    

HES SSRIS MES SSS Ss SEE ES ahs OES

 

Voluntary Patition for Individuals Filing for Bankruptcy page 8

 
